Citation Nr: 0605747	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral arm 
disability.

3.  Entitlement to service connection for a bilateral hand 
disability.

4.  Entitlement to an increased rating for postoperative 
hemorrhoids, perirectal abscess, and anal fistula, currently 
assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).  Specifically, the veteran states that he 
developed neck, arm, and hand disabilities due to injuries 
sustained in combat in Vietnam.  Current medical evidence 
shows the presence of a chronic cervical spine disability, 
with radiculopathy into the upper extremities, as well as 
osteoarthritis of the hands.  

The file reflects that the veteran served two tours of duty 
in Vietnam, in the course of which he earned numerous awards 
and decorations, including the Bronze Star Medal with "V" 
device (for heroism) and the Combat Infantryman Badge.  In 
addition, he was awarded the Air Medal and Bronze Star, with 
Oak Leaf Cluster, all for meritorious achievement.  In the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

However, the relaxed evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  The two medical opinions of record suggesting a 
nexus between service and current disability are insufficient 
to decide the claim; accordingly, the veteran must be 
afforded an examination.  38 C.F.R. § 3.159(c)(4) (2005); see 
Duenas v. Principi, 18 Vet. App. 512 (2004).  In this regard, 
a May 2001 statement from J. Dorchak, M.D., concluded that 
inservice trauma "may have" contributed to the veteran's 
cervical spine disability, but also said it was "most 
likely" due to Vietnam service.  These are two very 
different standards of certainty, and, in any event, Dr. 
Dorchak, who had not previously treated the veteran, did not 
have the claims file available.  The October 2001 VA 
examination suffers from a lack of specificity as well, 
noting that "one can infer" that his pathology started in 
about 1966.  Additionally, the veteran himself, as a layman, 
is not competent to provide an opinion as to the cause of any 
current medical disorder, because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

With respect to his increased rating claim, recent treatment 
records, if any, should be obtained, and the veteran should 
be afforded a current examination, since the last one was 
conducted over four years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  

2.  Ask the veteran to identify any 
treatment he has received for his 
hemorrhoid/anal condition since January 
2002.  Obtain records of any treatment 
sufficiently identified.

3.  Schedule the veteran for VA 
neurological and orthopedic examinations 
to determine the likelihood that current 
cervical spine, bilateral arm, and/or 
bilateral hand disabilities are related 
to service.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physicians.  

The examiners should be asked provide a 
diagnosis for all cervical spine, 
bilateral arm, and/or bilateral hand 
disabilities currently present.  The 
veteran served in combat, and the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that any or all of these conditions are 
due to an in-service injury, as described 
by the veteran (whether or not shown in 
the service medical records).  

Specifically, the examination and opinion 
should address the likelihood as to the 
following:

*	That any of the current cervical 
spine, bilateral arm,
and/or bilateral hand disabilities 
currently present result from inservice 
injuries, as described by the veteran;

*	That any of the current cervical 
spine, bilateral arm,
and/or bilateral hand disabilities 
currently present result from injuries or 
symptoms shown in the service medical 
records, such as the trembling in the 
fingers noted in April 1970;

*	That any current bilateral arm and/or 
hand disability
is due to, or a manifestation of, the 
cervical spine disability; if so, 
identify the related symptomatology.  

The complete rationale for all opinions 
expressed should be provided.  In setting 
forth the conclusions, it would be 
helpful if the examiners would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  Schedule the veteran for a VA 
examination to determine the current 
manifestations and severity of his status 
post-operative hemorrhoid, anal fistula, 
and perirectal abscess disability.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  All 
findings and conclusions should be 
reported in detail.  

5.  Thereafter, adjudicate the claims on 
appeal, in light of all evidence received 
since the July 2003 statement of the 
case.  In view of the veteran's combat 
participation, the service connection 
claims must be adjudicated with 
consideration of 38 U.S.C.A. § 1154(b) 
(see discussion above, pages 2-3).  If 
any claim is denied, furnish the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

